Exhibit 10.2

 

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT

 

This FIRST AMENDMENT TO CONTRIBUTION AGREEMENT (this “Amendment”) dated as of
January 22, 2016 is entered into by and among WPPI BELLEVUE MFS, LLC, a
Washington limited liability company (“WPPI”), CWI 2 BELLEVUE HOTEL, LLC, a
Delaware limited liability company (f/k/a CWI Bellevue Hotel, LLC) (the
“Company”), CWI OP, LP, a Delaware limited partnership (“CWI-1”), and CWI 2 OP,
LP, a Delaware limited partnership (“CWI-2 Member”).

 

W I T N E S S E T H:

 

WHEREAS, WPPI, the Company, CWI-2 Member, and CWI-1, have entered into that
certain Contribution Agreement, dated as of September 11, 2015 (as the same may
be amended, modified or supplemented, the “Agreement”; all capitalized terms
used but not defined herein shall have the meanings set forth in the Agreement);
and

 

WHEREAS, WPPI, the Company, CWI-1, and CWI-2 Member have agreed to amend the
Agreement in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.         Removal and Release of CWI 1 Member. Each of WPPI, the Company, CWI-1
and CWI-2 Member hereby agree that CWI-1 is no longer a part of the transactions
contemplated by the Agreement and CWI-2 Member shall take on all obligations
thereof, including, without limitation, the obligations of CWI-1.  For the
avoidance of doubt, CWI-2 Member shall be obligated to perform and hereby
assumes all of the obligations of CWI-1 that were originally set forth in the
Agreement.  Accordingly, as of the date hereof, WPPI, the Company, CWI-1 and
CWI-2 Member agree that (a) CWI-1’s various rights, remedies, powers,
privileges, liabilities and obligations (including, without limitation, any of
the foregoing that expressly survive termination of the Agreement) are
terminated as of the date of this Amendment, (b) CWI-1 is released as to any and
all obligations or liabilities under the Agreement, and (c) WPPI is released as
to any and all obligations or liabilities originally set forth under the
Agreement running to CWI-1; provided, however, for the avoidance of doubt, the
foregoing release shall not apply to any obligations under the Agreement that
are or shall be owed by WPPI to CWI-2 Member under the Agreement (regardless of
when the same arise or arose), including, without limitation, those owing to
CWI-2 as a result of this Amendment.  In connection with the foregoing, each of
WPPI, the Company, CWI-1 and CWI-2 Member hereby agree that (x) all references
to “CWI 1 Member” and “CWI Members” in the Agreement shall be deleted and
replaced with “CWI Member”, and (y) after modifying the Agreement pursuant to
clause (x) above, any remaining references to CWI-1 in the Agreement shall be
deleted in their entirety.

 

2.         Amended and Restated LLC Agreement. Exhibit F of the Agreement is
hereby deleted in its entirety and replaced with Exhibit A attached to this
Amendment.

 

3.         Indemnification. CWI and WPPI acknowledge that those vendors and
their related agreements listed on Schedule 3 attached hereto (collectively, the
“Vendor Agreements”) either

 


 

have not timely complied with requests or have declined to consent to
assignments of such Vendor Agreements to an affiliate of CWI in connection with
the anticipated Closing.  The parties shall continue to work to cause the
counter-parties to the Vendor Agreements to acknowledge the new ownership and
either consent to the assignment or enter into new agreements.  CWI agrees to
execute normal and customary documentation requested by the counter-parties to
the Vendor Agreements for new customers in connection with such assignments.
 WPPI shall, per the terms of Section 5.4 of the Agreement, indemnify, defend,
protect and hold harmless the CWI Indemnified Parties for Claims and Losses
related to periodic payments first due or for itemized services performed or
materials supplied under the Vendor Agreements prior to the Closing Date,
provided that in this sole instance as to such Vendor Agreements in such
timeframe, the Threshold Amount shall not be applicable to such Claims or
Losses.  CWI agrees that the periodic payments first due or itemized services
performed or materials supplied on or after the Closing Date as to the Vendor
Agreements shall be Assumed Liabilities under the Agreement and CWI shall
indemnify the WPPI Indemnified Parties therefore under the terms of
Section 5.4.2 of the Agreement.  The Parties’ rights and obligations under
Section 3 shall survive the Closing.

 

4.         WPPI Contribution.  The first sentence of Section 2.1 of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

“On the terms and subject to the conditions set forth in this Agreement, at
Closing, WPPI shall transfer, assign and contribute to the Company the property
and assets set forth in this Section 2.1 (collectively, the “Property”), in
exchange for a 4.60% interest (as such percentage may increase or decrease based
upon the final capitalization of the Company) in the Company as a capital
contribution (the “WPPI Contribution”).”

 

5.         CWI Contribution.  The first sentence of Section 2.5 of the Agreement
is hereby deleted in its entirety and replaced with the following:

 

“At Closing, the CWI Members shall contribute One Hundred Seventy-Nine Million
Dollars ($179,000,000) (such sum, as adjusted pursuant to the terms of this
Agreement and less the Good Faith Deposit) (the “CWI Contribution”) in cash to
the Company, in exchange for the CWI Members receiving a 95.40% interest (as
such percentage may increase or decrease based upon the final capitalization of
the Company) in the Company (the “CWI Membership Interests”).”

 

6.         Closing.  Section 2.6.1 of the Agreement is hereby amended by adding
the following sentences to the end of the paragraph:

 

“The parties recognize that, pursuant to in accordance with this Section 2.6.1,
CWI has increased the amount of the Good Faith Deposit by Two Hundred Fifty
Thousand Dollars ($250,000) and exercised its right to extend the Closing to
January 20, 2016.  The parties now agree to further extend the Outside Closing
Date by six (6) calendar days to January 26, 2016.”

 

7.         Exceptions to Title. The second sentence of Section 2.8.3(c) of the
Agreement is hereby deleted in its entirety and replaced with the following:

 


 

“To the extent the New Title Exception relates to a lien filed against the
Property that WPPI is obligated or elects to discharge and such lien was filed
against the Property within ten (10) business days of the Target Closing Date or
the Outside Closing Date, as applicable, WPPI shall have the right to elect by
written notice to CWI to extend the Target Closing Date or the Outside Closing
Date, as applicable, up to ten (10) calendar days, but in no event beyond
February 2, 2016, to allow WPPI the ability to remove or cure such New Title
Exception.”

 

8.         Ratification.  Except as modified hereby, the Agreement shall remain
in full force and effect, and is hereby ratified and confirmed in all respects. 
To the extent there is any conflict between the terms of this Amendment and the
Agreement, the terms of this Amendment shall govern.

 

9.         Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one and the same instrument.  An executed
facsimile or .pdf of this Amendment may be relied upon as having, and shall be
deemed to have, the same force and effect as an original.

 

10.       GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF WASHINGTON, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT
OF LAWS.

 

[signature page to follow]

 


 

IN WITNESS WHEREOF, each party hereto has caused this Amendment to be executed
and delivered in its name by a duly authorized officer or representative.

 

 

WPPI:

 

 

 

WPPI BELLEVUE MFS, LLC,

 

a Washington limited liability company

 

 

 

 

 

By: /s/ Kevin Carlson

 

Name: Kevin Carlson

 

Title:

 

 

[First Amendment to Contribution Agreement]

 


 

 

COMPANY:

 

 

 

CWI 2 BELLEVUE HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

By: /s/ Michael G. Medzigian

 

Name: Michael G. Medzigian

 

Title: Chief Executive Officer

 

 

 

 

 

CWI-1:

 

 

 

CWI OP, LP,

 

a Delaware limited partnership

 

 

 

By:

Carey Watermark Investors Incorporated,

 

 

a Maryland corporation

 

 

 

 

 

 

By: /s/ Michael G. Medzigian

 

Name: Michael G. Medzigian

 

Title: Chief Executive Officer

 

 

 

 

 

CWI-2 MEMBER:

 

 

 

CWI 2 OP, LP,

 

a Delaware limited partnership

 

 

 

By:

Carey Watermark Investors 2 Incorporated,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

By: /s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title: Chief Executive Officer

 

 

[First Amendment to Contribution Agreement]

 


 

EXHIBIT A

 

AMENDED AND RESTATED LIMITED LIABILITY AGREEMENT

 


 

SCHEDULE 3

 

ASSUMED VENDOR CONTRACTS

 

 

 

1.

NuCO2 Beverage Gas Equipment/Product Supply (Bulk CO2 Tank & Equipment)

 

 

2.

Oracle Sales Contract (formerly Micros Systems, Inc.), by and between Oracle and
Seattle Marriot Bellevue

 